Citation Nr: 1224664	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  09-22 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for a left knee disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1966 to November 1969, from April 1986 to August 1986, from October 2001 to April 2004, and from July 2005 to February 2006. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted a temporary total evaluation from November 2006 to February 2007 for the Veteran's service connected left knee disability (based on knee surgery) and continued a 10 percent evaluation thereafter.  The Veteran takes issue with the 10 percent evaluation, arguing that a high disability evaluation is warranted.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion when it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Robinette  v. Brown, 8 Vet. App. 69, 76 (1995).  The Veteran last underwent a VA examination to assess the severity of his left knee disability in September 2006.  In a July 2008 statement, the Veteran reported that his left knee was increasingly painful to walk on.  In light of the time since the last VA examination in this case, and the Veteran's contentions that his left knee disability has worsened, a new VA examination should be scheduled to fairly evaluate his claim.

Also on remand, the Veteran should be given the opportunity to submit more recent treatment records or authorizations to release treatment records, and updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran identify any outstanding treatment records relevant to his claim for an increased rating for a left knee disability.  After securing any necessary authorization from him, obtain all identified treatment records, as well as any available VA treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After the above development has been completed, schedule the Veteran for a VA examination to assess the current nature and severity of his left knee disability.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

a)  Identify all orthopedic pathology related to the Veteran's left knee. 

b)  Discuss whether the Veteran has additional functional loss from his left knee disability, and describe any pain, weakened movement, excess movement, excess fatigability, or incoordination resulting from that service-connected left knee. 

c)  State whether any ankylosis (favorable or unfavorable) is present. 

d)  Specify whether the Veteran's left knee disability is manifested by genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated), or by malunion of the tibia or fibula, or nonunion of those bones, with loose motion, requiring a brace. 

e) State whether the left knee shows recurrent subluxation or lateral instability, and whether any such subluxation or lateral instability is slight, moderate, or severe. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  The Veteran and his representative should then be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly  v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


